 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL NIVARD BEATON,                             Case No. 1:20-cv-00005-NONE-JLT (PC)

12                       Plaintiff,                   ORDER DENYING PLAINTIFF’S
                                                      MOTION FOR UNSPECIFIED RELIEF
13           v.                                       AND GRANTING DEFENDANT’S
                                                      MOTION TO MODIFY DISCOVERY AND
14    J. VALENZUELA-QUEZADA,                          SCHEDULING ORDER
15                       Defendant.                   (Docs. 50, 51)
16

17          On March 12, 2021, Plaintiff filed a pleading that is styled as a motion under Rule 7(b) of

18   the Federal Rules of Civil Procedure and Local Rule 7.1. (Doc. 50.) Plaintiff appears to object to

19   this Court’s standard Discovery and Scheduling Order. (Id.; see also Doc. 48.) Contrary to the

20   Plaintiff’s reading, the order does not compel the parties to file an exhaustion motion or to amend
21   pleadings; instead, the order establishes deadlines for filing of motions and completing discovery.

22   Plaintiff asserts that he has exhausted his administrative remedies, and he argues the merits of his

23   grievance against Defendant Valenzuela-Quezada. However, Plaintiff’s pleading does not seek

24   any specific relief, and therefore, Plaintiff’s “motion” is DENIED.

25          Defendants seek to modify the Discovery and Scheduling Order to extend the deadline for

26   filing an exhaustion motion, the discovery deadline, and dispositive motion deadline by ninety
27   days. (Doc. 51.) The current deadlines are May 23, July 23, and September 24, 2021,

28   respectively. (Doc. 48.) Upon review of Defendant’s motion and counsel’s declaration, the Court
 1   finds good cause to grant the request. Accordingly, the Court GRANTS Defendants’ motion and

 2   sets the following new deadlines:

 3          1. The deadline for filing an exhaustion motion is extended to August 23, 2021;

 4          2. The deadline to complete discovery, including filing motions to compel, is October

 5               21, 2021; and

 6          3. The dispositive motion deadline is December 23, 2021.

 7   All other deadlines remain in effect.

 8
     IT IS SO ORDERED.
 9

10      Dated:     May 19, 2021                          _ /s/ Jennifer L. Thurston
                                                CHIEF UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                    2
